Citation Nr: 1138850	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-49 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chondromalacia of the left knee (left knee disability).

2.  Entitlement to a rating in excess of 10 percent for right knee pain associated with chondromalacia of the left knee (right knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to March 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision.   In June 2011, the Veteran testified during a Travel Board hearing before the undersigned at the RO; a copy of the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

At his hearing before the Board in June 2011, the Veteran testified essentially that his service-connected knee disabilities had worsened since his last VA examination in February 2008.  As such, a remand is necessary to provide the Veteran with a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
 
The Veteran also testified that he currently received treatment for his knees at the VA Medical Center (VAMC) in Muskogee, Oklahoma, as well as from the VA outpatient clinic in Tulsa, Oklahoma.  He reported having received cortisone shots in his knee approximately three months before his hearing; however, these treatment records, and possibly others, have not yet been associated with the claims file.  This should be done on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain from the Muskogee VAMC and the Tulsa VA outpatient clinic all outstanding pertinent records of evaluation and/or treatment of the Veteran from October 1, 2009 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completion of 1 above, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left and right knee disabilities.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should conduct range of motion studies of both knees (expressed in degrees), noting the exact measurements for flexion and extension.  If pain on motion in either knee is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on both knees.  The extent of any incoordination, weakened movement and excess fatigability on use of either knee should be described.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  

The examiner should specifically indicate the presence or absence of any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  The examiner should also indicate whether the Veteran experiences dislocation of either knee, and if so, whether such dislocation is accompanied by frequent episodes of locking, pain and/or effusion into the joint.  The examiner should also indicate whether there is impairment of the tibia and fibula, to include nonunion of, with loose motion, requiring a brace; or malunion of, manifested by slight, moderate or marked knee or ankle disability.  The examiner should discuss the effect that the Veteran's knee disabilities have on his ability to work.  

The examiner should set forth all examination findings, together with the complete rationale for the comments expressed, in a printed report.  

3.  After completion of the above, and any further notice or development deemed necessary, readjudicate the Veteran's increased rating claims, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) (2011).  VA should document its consideration of all appropriate diagnostic codes under 38 C.F.R. § 4.71a, to include whether separate ratings for instability/subluxation, flexion, and extension, and whether staged ratings under the holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


